      Case 1:15-cr-00010-DN Document 69 Filed 03/11/21 PageID.304 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH


    UNITED STATES OF AMERICA,                              MEMORANDUM DECISION AND
                                                           ORDER DENYING MOTION FOR
                            Plaintiff,                     RECONSIDERATION

    v.
                                                           Case No. 1:15-cr-00010-DN
    AARON ELLIOTT,
                                                           District Judge David Nuffer
                            Defendant.


            Defendant Aaron Elliott seeks reconsideration of the denial of his motion for

compassionate release (“Motion for Reconsideration”). 1 He argues that because circumstances

have changed in the scientific community’s understanding of COVID-19 outcomes and in the

conditions at Springfield MCFP (where he is incarcerated), extraordinary and compelling reasons

exist to justify compassionate release. 2 Mr. Elliott’s arguments lack merit. 3

            The order denying Mr. Elliott’s motion for compassionate release recognized that his

medical conditions (which include diabetes, hypertension, obesity, and end-stage kidney disease)

put him at high-risk of serious complications or death if he contracts COVID-19. 4 The order also

recognized that Mr. Elliott’s medical conditions are extraordinary and compelling under the

United States Sentencing Commission’s policy statement regarding compassionate release. 5 The


1
 Motion to Reconsider Mr. Elliott’s Motion for Compassionate Release Under 18 U.S.C. § 3582(c)(1)(A) (“Motion
for Reconsideration”), docket no. 67, filed Feb. 4, 2021.
2
    Id. at 2-10.
3
 The government did not file a response to Mr. Elliott’s Motion for Reconsideration. However, a response is
unnecessary to the resolution of the Motion for Reconsideration.
4
  Memorandum Decision and Order Denying Motion for Compassionate Release (“Order”) at 2-3, docket no. 65,
filed Oct. 6, 2020.
5
    Id. at 4.
      Case 1:15-cr-00010-DN Document 69 Filed 03/11/21 PageID.305 Page 2 of 4




seriousness of Mr. Elliott’s medical conditions, and particularly the complications he might

suffer if he contacts COVID-19, was not misapprehended. This is what made Mr. Elliott’s

motion for compassionate release “closer than most.” 6

            Advances in the scientific community’s understanding of COVID-19 outcomes since the

denial of Mr. Elliott’s motion for compassionate release do not change the analysis of the prior

order. They demonstrate that the prior order properly characterized Mr. Elliott’s medical

conditions in light of the COVID-19 pandemic as extraordinary and compelling. 7 These

circumstances, however, did not justify granting Mr. Elliott compassionate release when

considering all the circumstances. Predominant considerations in the denial of Mr. Elliott’s

motion for compassionate release included the potential for exposure to COVID-19 if he is

granted compassionate release; 8 the level of medical attention and treatment he receives while

incarcerated at Springfield MCFP (a Bureau of Prisons medical facility); 9 and the relevant

factors of 18 U.S.C. § 3553(a). 10 Changes in the scientific community’s understanding of

COVID-19 outcomes do not alter the analysis of these predominant considerations.

            Mr. Elliott’s risks associated with the current conditions at Springfield MCFP also do not

change the analysis of these predominate considerations. That the number of COVID-19 cases

increased at Springfield MCFP since the denial of Mr. Elliott’s motion for compassionate

release 11 is not surprising. The order denying Mr. Elliott’s motion for compassionate release




6
    Id. at 1.
7
    Id. at 4.
8
    Id. at 5-7.
9
    Id. at 4-5.
10
     Id. at 7.
 https://www.bop.gov/coronavirus/ (last visited Mar. 10, 2021). In total, 369 inmates have tested positive for
11

COVID-19 at Springfiled MCFP. Id. There are currently one staff and one inmate confirmed active COVID-19


                                                                                                                 2
      Case 1:15-cr-00010-DN Document 69 Filed 03/11/21 PageID.306 Page 3 of 4




recognized that “Springfield MCFP has not avoided the COVID-19 pandemic.” 12 The order also

recognized that inmates, such as Mr. Elliott, “may be able to exercise more personal control over

following CDC guidelines and recommendations if released.” 13 But, as Mr. Elliott

acknowledges, COVID-19 case counts are “extremely high across the country” and “[a] person is

at risk of catching this illness anywhere.” 14

            An inmate’s risks of exposure to COVID-19 may be higher than that of the general

public. But Mr. Elliott receives competent medical care at Springfield MCFP, including “medical

attention, treatment, and medication for his conditions,” 15 as well as “around-the-clock nursing

care, symptom checks, and monitoring.” 16 It is unknown whether Mr. Elliott would receive such

a level of care if released. Additionally, the relevant factors of 18 U.S.C. § 3553(a) (including the

serious nature and circumstances of Mr. Elliott’s offense, the appropriateness of the original

sentence, and the need to protect the public from further crimes) weigh heavily against granting

compassionate relief to Mr. Elliott. 17

            Mr. Elliott fails to identify a change in circumstances that would warrant reconsideration

of the order denying his motion for compassionate release. And he has not demonstrated that his

circumstances constitute extraordinary and compelling reasons to justify compassionate release.




cases at Springfield MCFP. Id. This is less than the number of active COVID-19 cases at Springfield MCFP (nine
staff and no inmate) at the time of the order denying Mr. Elliott’s motion for compassionate release. Order at 6.
12
     Id.
13
     Id. at 6-7.
14
     Motion for Reconsideration at 5.
15
     Order at 5.
16
     Motion for Reconsideration at 6.
17
     Order at 7.



                                                                                                                    3
      Case 1:15-cr-00010-DN Document 69 Filed 03/11/21 PageID.307 Page 4 of 4




                                            ORDER

           IT IS HEREBY ORDERED that Mr. Elliott’s Motion for Reconsideration 18 is DENIED.

           Signed March 11, 2021.

                                            BY THE COURT


                                            ________________________________________
                                            David Nuffer
                                            United States District Judge




18
     Docket no. 67, filed Feb. 4, 2021.



                                                                                              4
